Exhibit 10.1

 

LOGO [g329241g0220185949608.jpg]

4553 GLENCOE AVENUE, SUITE 300

LOS ANGELES, CA 90292

February 21, 2017

Jeffrey A. Leddy

c/o Global Eagle Entertainment Inc.

4553 Glencoe Ave., Suite 300

Los Angeles, CA 90292

 

  Re: Offer of Employment

Dear Jeff:

Global Eagle Entertainment Inc. (the “Company”) is pleased to offer you
employment on the following terms:

1. Position. Your initial title will be Chief Executive Officer, reporting to
the Company’s Board of Directors (the “Board”). For no additional compensation,
you will also serve as the Company’s principal financial officer for an interim
period to be determined by the Board, and you will also report to the Board in
that capacity.

2. Commencement Date. The Company expects your first day of employment will be
February 21, 2017. We refer to your actual first day of employment herein as
your “Employment Commencement Date.”

3. Base Salary. Your initial base salary will be at a rate of $625,000 per year
(“Base Salary”). Your Base Salary will be payable in accordance with the
Company’s standard payroll schedule from time to time and subject to all tax
withholdings.

4. Annual Bonus. You will be eligible for an annual performance bonus under the
Company’s Annual Incentive Plan (as in effect from time to time) with an initial
target of 100% of your Base Salary (the “Annual Bonus”). Your actual Annual
Bonus will however be subject to the achievement of individual and Company
performance objectives and metrics to be established by the Board’s Compensation
Committee for you and other members of the Company’s Executive Leadership Team
from time to time, and the final calculation and bonus determination (including
determinations of achievement of performance objectives) will be in the sole
discretion of the Board’s Compensation Committee. The Company typically pays its
Annual Bonuses in March following each performance-year end, e.g., in March 2018
for the 2017 performance year, but the Company will determine the actual date of
payment in its sole discretion. You must have Continuous Service (as defined
below) with the Company on the payment date to receive any Annual Bonus, and if
you do not have such Continuous Service for any reason on the payment date
(subject to any severance plan for which are eligible), then you will not be
entitled to any Annual Bonus or any portion of it.



--------------------------------------------------------------------------------

5. Signing Bonus and Initial Equity Incentive. You will receive an initial
equity grant consisting of (i) as a signing bonus, a non-qualified stock option
to purchase 350,000 shares of the Company’s common stock (the “Signing Bonus”),
(ii) an additional non-qualified stock option to purchase 650,000 shares of the
Company’s common stock (the “Initial Option Award”) and (iii) the Company’s
traditional time-based restricted stock units (the “Initial RSU Award”)
representing 200,000 shares of the Company’s common stock, in each case granted
under a new equity incentive plan that will be submitted for stockholder
approval at the Company’s 2017 annual stockholders’ meeting (the “Equity
Incentive Plan”). Each of the Signing Bonus, the Initial Option Award and the
Initial RSU Award will be granted subject to the condition subsequent that the
Company’s stockholders approve the Equity Incentive Plan at the Company’s 2017
annual stockholders’ meeting, and if such stockholder approval is not obtained,
then each of the Signing Bonus, the Initial Option Award and the Initial RSU
Award will be automatically forfeited (and be deemed to have been void ab
initio) on the date of such stockholder meeting. Although each such award is
subject to the above-mentioned condition subsequent, vesting for your Initial
Option Award and your Initial RSU Award will commence on your Employment
Commencement Date, and the exercise price of your Signing Bonus and your Initial
Option Award is the per-share price of the Company’s common stock at the close
of trading on the Nasdaq Stock Market on February 17, 2017 (the date of the
associated Compensation Committee approval). Your Signing Bonus, your Initial
Option Award and your Initial RSU Award will otherwise be subject to the terms
and conditions applicable to such awards under the Equity Incentive Plan and the
relevant form of equity award agreement.

Your Signing Bonus shall be fully vested on the date of grant thereof. Your
Initial Option Award will vest in equal monthly installments over the three-year
period following your Employment Commencement Date (i.e., 1/36th per month),
subject to your Continuous Service through each applicable vesting date. Your
Initial RSU Award will vest in three equal installments on the first, second and
third anniversaries of the Employment Commencement Date, subject to your
Continuous Service through each applicable vesting date. If the Company
terminates your Continuous Service without Cause (as defined below), then you
will have 12 months following the end of your Continuous Service to exercise any
vested portion of your Signing Bonus and Initial Option Award. For the avoidance
of doubt however, you may not exercise any vested portion of your Signing Bonus
or Initial Option Award after the expiration of the term thereof.

For purposes hereof, “Continuous Service” means any period during which you are
serving as either an employee of the Company or a member of the Company’s Board
(whether as an outside director or an employee director), and Continuous Service
shall not be deemed to have terminated for so long as you are serving in either
capacity.

Also for purposes hereof, “Cause” means (i) the commission of a felony or other
crime involving moral turpitude or the commission of any other act or omission
involving misappropriation, dishonesty, unethical business conduct, disloyalty,
fraud or breach of fiduciary duty, (ii) reporting to work under the influence of
alcohol, (iii) the use of illegal drugs (whether or not at the workplace) or
other conduct, even if not in conjunction with your duties hereunder,

 

Page 2 of 4



--------------------------------------------------------------------------------

which could reasonably be expected to, or which does, cause the Company or any
of its subsidiaries material public disgrace, disrepute or economic harm,
(iv) the failure to perform duties as reasonably directed by the Board,
(v) gross negligence or willful misconduct with respect to the Company or its
affiliates or in the performance of the your duties hereunder or as a member of
the Board, (vi) obtaining any personal profit not thoroughly disclosed to and
approved by the Board in connection with any transaction entered into by, or on
behalf of, the Company, its subsidiaries or any of their affiliates,
(vii) violation or breach of any provision of the Restrictive Covenant
Agreement, (viii) a material violation of any of the terms of the Company’s, its
subsidiaries’ or any of their affiliates’ rules or policies or (ix) any other
breach of this letter or any other agreement between you and the Company or any
of its subsidiaries, which in the case of clauses (vii), (viii) and (ix), if
curable, is not cured to the Board’s satisfaction within fifteen (15) days after
written notice thereof to you.

6. Severance Protection. You will be eligible to participate in any Company
severance plan (as in effect from time to time) on the same terms available to
other members of the Company’s Executive Leadership Team. However,
notwithstanding any terms to the contrary in such plan, you will receive full
accelerated vesting of any unvested and then outstanding portion of your Initial
Option Award and Initial RSU Award if (and at such time as) the Company
terminates your Continuous Service without Cause.

7. Employee Benefits and Travel Reimbursement. You will be eligible to
participate in customary employee benefit plans and programs made generally
available by the Company to its employees from time to time. The Company
reserves the right to add, terminate and/or amend any employee benefit plans,
policies, programs and/or arrangements from time to time without notice or
consideration paid to you. The Company will also reimburse you for travel to and
from your principal residence to the Company’s office locations, together with
related accommodations while traveling.

8. Employment Relationship. Your employment with the Company will be “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause.

9. Director Service. During your tenure as Chief Executive Officer, the Board
will nominate you to serve as a member of the Board, and submit your nomination
for stockholder approval at each annual stockholders’ meeting during that
period. You will not receive any director compensation for your Board service
with respect to any period during which you are a Company employee. In addition,
you agree to serve as a member of the Board for at least two years following
your termination of employment, if the Board nominates you as a director during
that period and if the Company’s stockholders so approve you as a director. You
will receive the Company’s standard director compensation package for your Board
service with respect to any period during which you are no longer a Company
employee.

10. Restrictive Covenant Agreement. As a condition to your employment with the
Company, you are required to concurrently enter into an Employee Statement and
Agreements Regarding Confidentiality, Proprietary Information, Invention
Assignment, Non-Competition and Non-Solicitation (the “Restrictive Covenant
Agreement”), which is attached hereto as Attachment A.

 

Page 3 of 4



--------------------------------------------------------------------------------

11. Employee Representations, Warranties and Covenants; Company Policies. You
represent and warrant that you have no contractual commitments or other legal
obligations or restrictions (including to a current or prior employer) that
would prohibit or impair you from performing your duties for the Company. You
agree not to violate any confidentiality, restrictive covenant (e.g., a
non-solicitation or non-competition obligation) or other obligations that you
owe to any other person (including to a current or prior employer) during your
employment with the Company. You agree to abide by the Company’s general
employment policies and practices, including those set forth in its Employee
Handbook, its Conflicts of Interest Policy, its Code of Ethics and its
Whistleblower Policy and Procedures (as each may be amended from time to time)
as well as such other policies and procedures as the Company establishes from
time to time.

***

 

Page 4 of 4



--------------------------------------------------------------------------------

Please accept this offer by signing below and by signing the attached
Restrictive Covenant Agreement.

 

Very truly yours,

GLOBAL EAGLE ENTERTAINMENT INC. By:  

/s/ Stephen Ballas

Name:   Stephen Ballas Title:   Executive Vice President & General Counsel

I hereby accept this employment offer:

 

/s/ Jeffrey A. Leddy

Jeffrey A. Leddy

Dated: February 21, 2017

 

Attachment    Attachment A:    Employee Statement and Agreements Regarding
Confidentiality, Proprietary Information, Invention Assignment, Non-Competition
and Non-Solicitation

Signature Page to Offer of Employment



--------------------------------------------------------------------------------

Attachment A

See attached.

 

Page 1 of 1



--------------------------------------------------------------------------------

GLOBAL EAGLE ENTERTAINMENT INC.

EMPLOYEE STATEMENT & AGREEMENTS REGARDING

CONFIDENTIALITY, PROPRIETARY INFORMATION, INVENTION ASSIGNMENT, NON-COMPETITION
AND NON-SOLICITATION

In consideration of and as a condition of my employment with Global Eagle
Entertainment Inc. (“Global Eagle”) and my receipt of the salary and other
compensation to be paid to me by Global Eagle, I, the undersigned employee, do
hereby agree to the following (this “Restrictive Covenant Agreement”):

1. PROPRIETARY INFORMATION, COPYRIGHTS, MASK WORKS & INVENTIONS

The success of Global Eagle, along with its subsidiaries, affiliates, successors
and assigns (the “Company Group”) depends, among other things, upon strictly
maintaining confidential and secret information relating to its trade secrets,
technology, accounting, costs, research, development, sales, manufacturing,
methods, production, testing, implementation, marketing, financial information,
financial results, products, customers, suppliers, staffing levels, employees,
shareholders, officers and other information peculiarly within the knowledge of
and relating to Global Eagle’s business, and to which employees may acquire
knowledge or have access to during the course of their employment by the Company
Group. All such information is hereinafter collectively referred to as
“Proprietary Information.” Proprietary Information shall be broadly defined. It
includes all information, data, trade secrets or know-how that has or could have
commercial value or other utility in Global Eagle’s business or in which the
Company Group contemplates engaging. Proprietary Information also includes all
information the unauthorized disclosure of which is or could be detrimental to
the interests of the Company Group, whether or not such information is
identified as confidential or proprietary information by the Company Group.

Notwithstanding the above, Proprietary Information shall not include any
information, data, trade secrets or know-how that (i) I can prove was known by
me prior to the commencement of my employment with the Company Group or (ii) is
or becomes publicly known from another source that is under no obligation of
confidentiality to the Company Group without fault on my part. I do not know any
information, data, trade secrets or know-how that would be Proprietary
Information but for this provision.

The success of the Company Group also depends upon the timely disclosure of
inventions made by the Company Group employees in the course of their employment
and, in appropriate circumstances, the full cooperation of employee inventors in
filing, maintaining and enforcing United States and foreign country patent
applications and patents covering such inventions.

In view of the foregoing and in consideration of my employment by Global Eagle
and as a further condition thereof, I agree as follows:

 

  A. PREVIOUS EMPLOYMENT

I acknowledge that it is the policy of Global Eagle to require that its
employees strictly honor all obligations regarding proprietary information of
former employers. I acknowledge and agree that I have a continuing obligation to
protect and safeguard the proprietary information of my former employer(s), if
any.

 

  B. PROPRIETARY INFORMATION

I shall exercise utmost diligence to protect and guard the Proprietary
Information of the Company Group. Neither during my employment by Global Eagle
nor thereafter shall I, directly or indirectly, use for myself or another, or
disclose to another, any Proprietary Information (whether acquired, learned,
obtained or developed by me alone or in

 

Page 1 of 7



--------------------------------------------------------------------------------

conjunction with others) of the Company Group except as such disclosure or use
is (i) required in connection with my employment with Global Eagle,
(ii) consented to in writing by Global Eagle, or (iii) legally required to be
disclosed pursuant to a subpoena or court order, and in the case of (iii),
disclosure may only be made after I have informed Global Eagle of such
requirement and assisted Global Eagle in taking reasonable steps to seek a
protective order or other appropriate action. Except in connection with the
performance of my duties and responsibilities as provided for in the Offer of
Employment to which this Restrictive Covenant Agreement is attached, I agree not
to remove any materials relating to the work performed at the Company Group
without the prior written permission of the Chief Executive Officer (or his
designee) of Global Eagle. Upon request by Global Eagle at any time, including
in the event of my termination of employment with Global Eagle, I shall promptly
deliver to Global Eagle, without retaining any copies, notes or excerpts
thereof, all memoranda, journals, notebooks, diaries, notes, records, plats,
sketches, plans, specifications, or other documents (including documents on
electronic media and all records of inventions, if any) relating directly or
indirectly to any Proprietary Information made or compiled by or delivered or
made available to or otherwise obtained by me. Each of the foregoing obligations
shall apply with respect to Proprietary Information of customers, contractors
and others with whom any member of the Company Group has a business
relationship, learned or acquired by me during the course of my employment by
the Company Group. The provisions of this section shall continue in full force
and effect after my termination of employment for whatever reason.
Notwithstanding anything herein to the contrary, nothing in this Restrictive
Covenant Agreement shall (i) prohibit me from making reports or participating in
the investigation of possible violations of federal law or regulation to any
governmental agency or entity in accordance with the provisions of and rules
promulgated under Section 21F of the Securities Exchange Act of 1934 or
Section 806 of the Sarbanes-Oxley Act of 2002, or of any other whistleblower
protection provisions of local, state or federal law or regulation, or
(ii) require notification to or prior approval by the Company Group of any
reporting described in clause (i).

 

  C. COPYRIGHT & MASK WORKS

All rights in and to any copyrightable material (including, but not limited to,
computer programs) or material protectable as a mask work under the
Semiconductor Chip Protection Act of 1984 which I may originate pursuant to or
in connection with the Business, and which are not expressly released by Global
Eagle in writing, shall be deemed as a work for hire and shall be the sole and
exclusive property of the Company Group.

 

  D. INVENTIONS

With the exception of “EXEMPT” inventions, as defined herein, any and all
inventions, including original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, whether or not patentable or
registrable under copyright or similar laws, which I may conceive or first
reduce to practice (or cause to be conceived or first reduced to practice),
either alone or with others during the period of my employment with the Company
Group (hereinafter referred to as “Inventions”) shall be the sole and exclusive
property of the Company Group, its successors, assigns, designees, or other
legal representatives (“Company Group Representatives”) and shall be promptly
disclosed to Global Eagle in writing, and I hereby assign to the Company Group
all of my right, title and interest in such Inventions.

 

Page 2 of 7



--------------------------------------------------------------------------------

I agree to keep and maintain adequate and current written records of all
Inventions and their development that I make (solely or jointly with others)
during the period of employment. These records will be in the form of notes,
sketches, drawings, and any other format that may be specified by the Company
Group. The records will be available to and remain the sole property of the
Company Group at all times.

I shall, without further compensation or consideration, but at no expense to me:

 

  (a) Communicate to Global Eagle any facts known by me respecting the
Inventions;

 

  (b) do all lawful acts, including the execution and delivery of all papers and
proper oaths and the giving of testimony deemed necessary or desirable by Global
Eagle or the Company Group, with regard to said Inventions, for protecting,
obtaining, securing rights in, maintaining and enforcing any and all copyrights,
patents, mask work rights or other intellectual property rights in the United
States and throughout the world for said Inventions, and for perfecting,
affirming, recording and maintaining in the Company Group and Company Group
Representatives sole and exclusive right, title and interest in and to the
Inventions, and any copyrights, Patents, mask work rights or other intellectual
property rights relating thereto; and

 

  (c) generally cooperate to the fullest extent in all matters pertaining to
said Inventions, original works of authorship, concepts, trade secrets,
improvements, developments and discoveries, any and all applications,
specifications, oaths, assignments and all other instruments which Global Eagle
shall deem necessary in order to apply for and obtain such rights and in order
to assign and convey to Global Eagle, its successors, assigns and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.

Compliance with California Labor Code Section 2870 — Inventions Made on Your Own
Time — An “EXEMPT” invention is one which:

 

  (a) was developed entirely on my own time without using Company Group
equipment, supplies, facilities, or trade secret information;

 

  (b) does not relate at the time of conception or reduction to practice of the
invention to the Business, or to its actual or demonstrably anticipated research
or development; and

 

  (c) does not result from any work performed by me for the Company Group.

Inventions which I consider to be “EXEMPT” but made solely or jointly with
others during the term of my employment, shall be disclosed in confidence to
Global Eagle for the purpose of determining such issues as may arise.

I acknowledge and agree that my obligations with respect to the foregoing shall
continue after the termination of my employment with Global Eagle. If I am
unable because of my mental or physical incapacity or for any other reason to
secure my signature to apply for

 

Page 3 of 7



--------------------------------------------------------------------------------

or to pursue any application for any United States or foreign patents or
copyright registrations covering Inventions or original works of authorship
assigned to the Company Group as above, then I hereby irrevocably designate and
appoint Global Eagle and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters, patents or copyright registrations thereon
with the same legal force and effect as if executed by me.

Pursuant to the Defend Trade Secrets Act of 2016, I understand that: (i) an
individual may not be held criminally or civilly liable under any U.S. federal
or state trade secrets law for the disclosure of a trade secret that: (A) is
made (x) in confidence to a federal, state or local government official, either
directly or indirectly, or to any attorney and (y) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding; and (ii) further, an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the
employer’s trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual (A) files any document containing the
trade secret under seal and (B) does not disclose the trade secret except
pursuant to court order.

Listed on the attached sheet by descriptive title for purposes of identification
only are all of the inventions made by me (conceived and reduced to practice)
prior to my employment by Global Eagle that I consider to be my property and
excluded from this Restrictive Covenant Agreement. If I have not attached any
such sheet, and it is not countersigned by the Company, then I acknowledge that
there are no such inventions.

2. NON-COMPETITION AND NON-SOLICITATION

I acknowledge that Global Eagle is making a substantial investment in time,
money, effort, goodwill and other resources in the business of the Company
Group, and in my continued employment with Global Eagle. I acknowledge and agree
that Global Eagle and the Company Group are entitled to protect their legitimate
business interests and investments and prevent me from using my knowledge of its
trade secrets and Proprietary Information to the detriment of the Company Group.
I also acknowledge that the nature of the business of the Company Group is such
that the on-going relationship among each member of the Company Group and their
respective employees, clients and customers is material and has a significant
effect on the ability of the Company Group to obtain business. In view of the
foregoing and in consideration of my employment by Global Eagle and as further
condition thereof, I agree as follows:

 

  A. NON-COMPETITION

During the period of my employment and for twelve (12) months following the
termination thereof for any reason (the “Restricted Period”), I, on behalf of
myself or any other person or organization, shall not, and shall cause any
person or organization not to, directly or indirectly, in any manner (whether on
my or its own account, or as an owner, operator, manager, consultant, officer,
director, employee, investor, agent or otherwise), render services for, accept
compensation from, or in any other manner engage in any business (including any
new business started by him or her, either alone or with others) that competes
with the Company Group in any jurisdiction where the Company Group has
operations or customers; provided, however, that the foregoing restriction shall
not apply if I am employed by a company or organization that provides such a
competing business so long as I am not directly or indirectly engaged by such
company or

 

Page 4 of 7



--------------------------------------------------------------------------------

organization in the provision thereof. In addition, if I am a resident of
California when my employment terminates and have performed a substantial amount
of my duties in the State of California, then, as may be required by law, this
Paragraph A shall not apply.

 

  B. NON-SOLICITATION OF EMPLOYEES

During the Restricted Period, I will not, without Global Eagle’s prior written
consent, directly or indirectly, on behalf of myself or any other person or
organization, induce, knowingly solicit or encourage to leave the employment of
any member of the Company Group, any employee of any member of the Company
Group, or any such person who has been an employee thereof for the six months
preceding my termination of employment.

 

  C. NON-SOLICITATION OF CUSTOMERS OR CLIENTS

During the Restricted Period, I will not solicit, induce or attempt to induce,
on my own behalf or on behalf of any other person or organization, any of the
Company Group’s customers or clients, who I solicited or with whom I dealt or
became acquainted while I was employed with Global Eagle for the purpose of
either (i) inducing said client to terminate, diminish, or materially alter in a
manner harmful to the Company Group its relationship with the Company Group or
(ii) providing, or offering to provide, services related to the business of the
Company Group to said client. If I am a resident of California when my
employment terminates, then this Paragraph C shall not apply.

I acknowledge that the limits set forth herein are reasonable and properly
required to adequately protect the Company Group’s legitimate business interests
and to prevent unfair competition. However, if in any proceeding, a court or
arbitrator shall refuse to enforce this Restrictive Covenant Agreement, whether
because the time limit is too long or because the restrictions contained herein
are more extensive (whether as to geographic area, scope of business or
otherwise) than is necessary to protect the business of Global Eagle, it is
expressly understood and agreed between the parties hereto that this Restrictive
Covenant Agreement is deemed modified to the extent necessary to permit this
Restrictive Covenant Agreement to be enforced in any such proceedings. I further
agree that if there is a breach or threatened breach of the provisions of this
Section 2, the Company Group shall be entitled to an injunction restraining me
from such breach or threatened breach, in addition to any other relief permitted
under applicable law or pursuant to my Offer of Employment. Global Eagle will
not be required to post a bond or other security in connection with, or as a
condition to, obtaining such relief before a court of competent jurisdiction.
Nothing herein shall be construed as prohibiting Global Eagle from pursuing any
other remedies, at law or in equity, for such breach or threatened breach.

3. ARBITRATION

Any and all claims or controversies arising out of or relating to my employment,
the termination thereof, or this Restrictive Covenant Agreement hereto shall, in
lieu of a jury or other civil trial, be settled by final and binding arbitration
before a single arbitrator in Los Angeles, California, in accordance with
then-current rules of the American Arbitration Association applicable to
employment and related disputes. This agreement to arbitrate includes all claims
whether arising in tort or contract and whether arising under statute or common
law including, but not limited to, any claim of breach of contract,
discrimination or harassment of any kind. The obligation to arbitrate such
claims shall continue forever, and the arbitrator shall have jurisdiction to
determine the arbitrability of any claim. The arbitrator shall have the
authority to award any and all damages otherwise recoverable in a court of law.
The arbitrator shall not have the authority to add to, subtract from or modify
any of the terms of this Agreement.

 

Page 5 of 7



--------------------------------------------------------------------------------

Judgment on any award rendered by the arbitrator may be entered and enforced by
any court having jurisdiction thereof. Global Eagle shall be solely responsible
for all costs of the arbitration, provided that each party shall be responsible
for paying its own costs for the arbitration process, including attorneys’ fees,
witness fees, transcript costs, lodging and travel expenses, expert witness
fees, and online research charges, subject to the last sentence of this
provision. I shall not be required to pay any type or amount of expense if such
requirement would invalidate this agreement or would otherwise be contrary to
the law as it exists at the time of the arbitration. Notwithstanding and in
addition to the foregoing, Global Eagle may seek injunctive or equitable relief
to enforce the terms of this Restrictive Covenant Agreement in any court of
competent jurisdiction.

4. GENERAL PROVISIONS

 

  A. This Restrictive Covenant Agreement will be governed by the laws of the
State of Delaware.

 

  B. Nothing contained herein shall be construed to require the commission of
any act contrary to law. Should there be any conflict between any provisions
hereof and any present or future statute, law, ordinance, regulation, or other
pronouncement having the force of law, the latter shall prevail, but the
provision of this Restrictive Covenant Agreement affected thereby shall be
curtailed and limited only to the extent necessary to bring it within the
requirement of the law, and the remaining provisions of this Restrictive
Covenant Agreement shall remain in full force and effect. This Restrictive
Covenant Agreement may not be assigned by me without the prior written consent
of Global Eagle. Subject to the foregoing sentence, this Restrictive Covenant
Agreement will be binding upon my heirs, executors, administrators and other
legal representatives and will be for the benefit of Global Eagle, its
successors, and its assigns, and may be assigned by Global Eagle and shall be
binding and inure to the benefit of Global Eagle, its successors and assigns.

 

  C. The provisions of this Restrictive Covenant Agreement are severable, and if
any one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions or parts thereof
shall nevertheless be binding and enforceable. In the event that any provision
of this Restrictive Covenant Agreement is deemed unenforceable, Global Eagle and
I agree that a court or an arbitrator chosen pursuant to the terms hereof shall
reform such provision to the extent necessary to cause it to be enforceable to
the maximum extent permitted by law. Global Eagle and I agree that each desires
the court or arbitrator to reform such provision, and therefore agree that the
court or arbitrator will have jurisdiction to do so and that each will abide by
the determination of the court or arbitrator.

 

Page 6 of 7



--------------------------------------------------------------------------------

  D. I have had the opportunity to review this Restrictive Covenant Agreement
and have had the opportunity to ask questions regarding the nature of my
employment with Global Eagle I have also been advised that I have been given the
opportunity to allow legal counsel to assist me in the review of this
Restrictive Covenant Agreement prior to my execution of this Restrictive
Covenant Agreement. I represent that my performance of all the terms of this
Agreement will not breach any agreement to keep in confidence proprietary
information acquired by me in confidence or in trust prior to my employment with
Global Eagle. I have not entered into, and I agree I will not enter into any
oral or written agreements in conflict herewith.

***

 

Page 7 of 7



--------------------------------------------------------------------------------

I have read, and I understand and agree to comply with all terms and conditions
above without any reservation whatsoever.

Jeffrey A. Leddy

 

Signature:   /s/ Jeffrey A. Leddy                        Date: February 21, 2017

 

Global Eagle Entertainment Inc. By:  

/s/ Stephen Ballas

Name:   Stephen Ballas Title:   Executive Vice President & General Counsel

Signature Page to Restrictive Covenant Agreement